Citation Nr: 0216723	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine with disc 
bulging, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision.  


REMAND

The veteran's attorney, in correspondence dated in August 
2001 and May 2002, requested a hearing before a hearing 
officer at the RO.  

The requested RO hearing has not been held.  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity for such a 
hearing, a remand is required.  See 38 C.F.R. §§ 3.103(c), 
3.2600(c) (2002).

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should schedule the appellant 
for a hearing before an RO hearing 
officer at the earliest available 
opportunity.

2.  Then, after accomplishing any 
necessary notification and/or development 
action, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority, 
to include the hearing testimony.

3.  If either claim remains denied, the 
RO should furnish to the appellant and 
his representative an appropriate 
supplemental statement of the case and 
afford them the appropriate opportunity 
to respond thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



